Exhibit 10.1

 

TRANSITION, SEPARATION AND RELEASE OF CLAIMS AGREEMENT

 

This Transition, Separation and Release of Claims Agreement (the “Agreement”) is
made as of the Agreement Effective Date (as defined below) by and between Ocular
Therapeutix, Inc. (the “Company”) and Eric Ankerud (“Executive”) (together, the
“Parties”).

 

WHEREAS, the Company and Executive are parties to the Employment Agreement dated
as of July 3, 2014 (the “Employment Agreement”), under which Executive currently
serves as Executive Vice President, Regulatory, Quality and Compliance of the
Company;

 

WHEREAS, the Parties mutually have agreed to establish terms for Executive’s
transition and separation from employment with the Company; and

 

WHEREAS, the Parties agree that the payments, benefits and rights set forth in
this Agreement and the consulting agreement attached to this Agreement as
Attachment A (the “Consulting Agreement”) shall be the exclusive payments,
benefits and rights due Executive, and the Parties acknowledge and agree that
Executive is not eligible to receive any of the payments or benefits for which
Executive would have been eligible in connection with a termination of
employment by the Company without Cause or by Executive for Good Reason pursuant
to the Employment Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.                                      Resignation from Positions; Separation
Date; Transition Period; Post-Employment Consulting Arrangement —

 

(a) Executive hereby resigns, as of the Agreement Effective Date, from his
position as Executive Vice President, Regulatory, Quality and Compliance and
from any and all other positions he holds as an officer of the Company, and
further agrees to execute and deliver any documents reasonably necessary to
effectuate such resignations, as requested by the Company.  Executive’s
effective date of separation from employment with the Company will be
October 31, 2017 or such earlier date as may be mutually agreed upon by the
Company and Executive (the “Separation Date”).  As of the Agreement Effective
Date, the Employment Agreement will terminate and be of no further force or
effect; provided, however, that Sections 4(e), 5, 6 and 7 thereof shall, as
amended by this Agreement, remain in full force and effect both during the
Transition Period (as defined below) and thereafter.  In addition, Executive
hereby resigns, as of the Separation Date, from his employment with the Company,
and further agrees to execute and deliver any documents reasonably necessary to
effectuate such resignation, as requested by the Company.

 

(b) The period between the Agreement Effective Date and the Separation Date will
be a transition period (the “Transition Period”), during which Executive will
remain employed at will by the Company as a Senior Advisor to the Company,
performing such transition duties as may be requested by and at the direction of
the Company (the “Transition Duties”).  Executive will use his best efforts to
professionally, timely and cooperatively perform such Transition Duties.  During
the Transition Period, Executive will continue to receive his current base
salary and to participate in the Company’s benefit plans (pursuant to the terms
and conditions of such plans).

 

(c) Upon the Separation Date, Executive shall be paid, in accordance with the
Company’s regular payroll practices, all unpaid base salary earned through the
Separation Date, including any

 

1

--------------------------------------------------------------------------------


 

amounts for accrued unused vacation time to which Executive is entitled through
such date in accordance with Company policy, and reimbursement of any properly
incurred unreimbursed business expenses incurred through the Separation Date
(together, the “Accrued Obligations”).  As of the Separation Date, all salary
payments from the Company will cease and any benefits Executive had as of the
Separation Date under Company-provided benefit plans, programs, or practices
will terminate, except as required by federal or state law or as otherwise
specifically set forth in this Agreement.
 
(d) Upon the Separation Date, the Consulting Agreement between the Company and
Anchor Biotech Consulting, LLC (“the Consultant”), of which Executive is the
founder, shall become effective, and Executive shall continue to provide
services to the Company as a consultant pursuant thereto.  The parties intend
that, during the Consultation Period (as such term is defined in the Consulting
Agreement), Executive will provide service to the Company for no more than eight
(8) hours per week.  During the Transition Period and the Consultation Period,
and provided that Executive continues to provide services to the Company, the
outstanding stock options previously granted to Executive by the Company on
January 31, 2017, February 2, 2016, February 4, 2015, March 31, 2014,
January 31, 2013, and August 12, 2011 (collectively, the “Stock Options”) will
continue to vest and be exercisable in accordance with the applicable equity
plans and stock option agreements.  Notwithstanding the foregoing or the
provisions of any stock option agreement between the Company and Executive,
Executive acknowledges that any outstanding stock options that were granted in
connection with the Executive’s employment with the Company and that were
intended to be incentive stock options at the time of grant will be treated as
nonstatutory stock options beginning three (3) months after the Separation Date
(i.e., on or before January 30, 2018).

 

2.                                      Separation Benefits — Provided Executive
(i) signs and returns this Agreement and the Consulting Agreement on or before
July 31, 2017, and (ii) signs and returns the Additional Release of Claims
attached hereto as Attachment B (the “Additional Release”) on but not before the
Separation Date (provided, however, that if the Separation Date is fewer than
twenty-one (21) days following the Receipt Date (as defined below), Executive
must sign and return the Additional Release no earlier than the Separation Date
and no later than the 22nd day after the Receipt Date), the Company will provide
Executive with the following separation benefits in consideration of Executive’s
commitments and obligations set forth in this Agreement and the exhibits and
attachments hereto (the “Separation Benefits”):

 

a.              Salary Continuation — Commencing on the Company’s first
regularly scheduled payroll date that follows the Additional Release Effective
Date (as defined in the Additional Release) (the “Payment Commencement Date”)
and continuing until the date that is twelve (12) months following the Agreement
Effective Date, Executive will receive salary continuation payments, in
accordance with the Company’s regular payroll practices, in an aggregate amount
equal to the base salary that Executive would have received had he remained
employed with the Company between the Separation Date and the date that is
twelve (12) months following the Agreement Effective Date and continued to
receive his current base salary as in effect as of the Agreement Effective Date,
less all applicable taxes and withholdings (“Salary Continuation”).

 

b.              Group Health Insurance — Should Executive be eligible for and
timely elect to continue receiving group health and/or dental insurance coverage
under the law known as COBRA, the Company shall, commencing on the Separation
Date (or on such earlier date on which Executive becomes eligible for and timely
elects COBRA continuation coverage), and continuing until the earlier of (x) the
date that is twelve (12) months

 

2

--------------------------------------------------------------------------------


 

following the Agreement Effective Date, and (y) the end of the calendar month in
which Executive becomes eligible to receive group health insurance coverage
under another employer’s benefit plan (the “COBRA Contribution Period”), pay on
Executive’s behalf the amount of the premium for such coverage at the same rate
that is in effect on the Separation Date.  The balance of such premiums during
the COBRA Contribution Period (if any), and all premium costs after the COBRA
Contribution Period, shall be paid by Executive on a monthly basis during the
elected period of health insurance coverage under COBRA for as long as, and to
the extent that, he remains eligible for and elects to remain enrolled in COBRA
continuation coverage.

 

Other than the Separation Benefits and Accrued Obligations, Executive will not
be eligible for, nor shall he have a right to receive, any payments or benefits
from the Company following the Separation Date or the expiration or termination
of the Consultation Period, other than any payments or benefits he may be
entitled to receive under the Consulting Agreement due through such date of
expiration or termination (the “Remaining Fees”) and any benefits to which he
may be entitled under the Stock Options pursuant to the terms of the applicable
stock option agreements.  For the avoidance of doubt, Executive will not be
eligible to receive the Separation Benefits (or any payments or benefits from
the Company other than the Remaining Fees and the Accrued Obligations and any
benefits to which Executive may be entitled under the Stock Options pursuant to
the terms of the applicable stock option agreements) if he fails to timely enter
into this Agreement, the Consulting Agreement, and the Additional Release.

 

It is intended that each installment of the separation payments and benefits
provided under this Agreement shall be treated as a separate “payment” for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended, and
the guidance issued thereunder (“Section 409A”).  Neither the Company nor
Executive shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A.

 

3.                                      Release of Claims — In exchange for the
consideration set forth in this Agreement, which Executive acknowledges he would
not otherwise be entitled to receive, Executive hereby fully, forever,
irrevocably and unconditionally releases, remises and discharges the Company,
its affiliates, subsidiaries, parent companies, predecessors, and successors,
and all of their respective past and present officers, directors, stockholders,
partners, members, employees, agents, representatives, plan administrators,
attorneys, insurers and fiduciaries (each in their individual and corporate
capacities) (collectively, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities, and
expenses (including attorneys’ fees and costs), of every kind and nature that
Executive ever had or now has against any or all of the Released Parties up to
the date on which he signs this Agreement, whether known or unknown, including,
but not limited to, any and all claims arising out of or relating to Executive’s
employment with, provision of consulting or other services to, separation or
termination from, and/or ownership of securities of the Company, including, but
not limited to, all claims under Title VII of the Civil Rights Act, the
Americans With Disabilities Act, the Genetic Information Nondiscrimination Act,
the Family and Medical Leave Act, the Worker Adjustment and Retraining
Notification Act, the Rehabilitation Act, Executive Order 11246, Executive Order
11141, the Fair Credit Reporting Act, and the Employee Retirement Income
Security Act, all as amended; all claims arising out of the Massachusetts Fair
Employment Practices Act, Mass. Gen. Laws ch. 151B, § 1 et seq., the
Massachusetts Wage Act, Mass. Gen. Laws ch. 149, § 148 et seq. (Massachusetts
law regarding payment of wages and overtime), the Massachusetts Civil Rights
Act, Mass. Gen. Laws ch. 12,

 

3

--------------------------------------------------------------------------------


 

§§ 11H and 11I, the Massachusetts Equal Rights Act, Mass. Gen. Laws. ch. 93, §
102 and Mass. Gen. Laws ch. 214, § 1C, the Massachusetts Labor and Industries
Act, Mass. Gen. Laws ch. 149, § 1 et seq., Mass. Gen. Laws ch. 214, § 1B
(Massachusetts right of privacy law), the Massachusetts Maternity Leave Act,
Mass. Gen. Laws ch. 149, § 105D, and the Massachusetts Small Necessities Leave
Act, Mass. Gen. Laws ch. 149, § 52D, all as amended; all common law claims
including, but not limited to, actions in defamation, intentional infliction of
emotional distress, misrepresentation, fraud, wrongful discharge, and breach of
contract (including, without limitation, all claims arising out of or related to
the Employment Agreement); all claims to any non-vested ownership interest in
the Company, contractual or otherwise; all state and federal whistleblower
claims to the maximum extent permitted by law; and any claim or damage arising
out of Executive’s employment with and/or separation from the Company (including
a claim for retaliation) under any common law theory or any federal, state or
local statute or ordinance not expressly referenced above; provided, however,
that this release of claims shall not (i) prevent Executive from filing a charge
with, cooperating with, or participating in any investigation or proceeding
before, the Equal Employment Opportunity Commission or a state fair employment
practices agency (except that Executive acknowledges that he may not recover any
monetary benefits in connection with any such charge, investigation, or
proceeding, and Executive further waives any rights or claims to any payment,
benefit, attorneys’ fees or other remedial relief in connection with any such
charge, investigation or proceeding), (ii) deprive Executive of any rights under
the Stock Options and any other accrued benefits to which Executive has acquired
a vested right under any employee benefit plan or policy, stock plan or deferred
compensation arrangement, or any health care continuation to the extent required
by applicable law; or (iii) deprive Executive of any rights Executive may have
to be indemnified by the Company as provided in any agreement between the
Company and Executive or pursuant to the Company’s Certificate of Incorporation
or by-laws.  This release of claims shall not extend to any claims Executive may
have against any persons that are Released Parties to the extent such claims are
(x) related solely to Executive’s ownership of the Company’s stock and
(y) unrelated to Executive’s employment or consulting relationship with the
Company.

 

4.                                      Non-Solicitation and Non-Competition
Obligations — Executive acknowledges and reaffirms his non-competition and
non-solicitation obligations as set forth in Section 5(b) of the Employment
Agreement (the “Restrictive Covenant Obligations”), which Restrictive Covenant
Obligations survive his termination of employment and remain in full force and
effect; provided, however, that in consideration of this Agreement and the
Consulting Agreement, Executive acknowledges and agrees that (a) the duration of
the Restrictive Covenant Obligations is amended hereby such that such
Restrictive Covenant Obligations shall remain in effect during the Consultation
Period and for a period of twelve (12) months thereafter, and (b) the
prohibition on engaging in competitive business activities as set forth in
Section 5(b)(i) of the Employment Agreement is amended hereby such the language
currently reading “…for which Executive has rendered services while employed by
the Company…” shall be amended to read “…for which Executive has rendered
services while employed by or otherwise engaged to provide services to the
Company….”.

 

5.                                      Non-Disclosure and Assignment
Obligations — Executive acknowledges and reaffirms his obligation, except as
otherwise permitted by Section 9 below, to keep confidential and not to use or
disclose any and all non-public information concerning the Company that he
acquired during the course of his employment with the Company, or may acquire
during his service under the Consulting Agreement, including, but not limited
to, any non-public information concerning the Company’s business, operations,
products, programs, affairs, performance, personnel, technology, science,
intellectual property, plans, strategies, approaches, prospects, financial
condition or development related matters.  Executive also acknowledges his
continuing

 

4

--------------------------------------------------------------------------------


 

obligations with respect to: (i) Confidential Information (as defined in the
Employment Agreement) and the non-disclosure and assignment thereof, as set
forth in Section 5(a) of the Employment Agreement, and (ii) Inventions (as
defined by the Employment Agreement) and the assignment thereof and cooperation
with respect thereto, as set forth in Section 6 of the Employment Agreement,
which, as amended by the last sentence of this Section 5, survive his separation
from employment with the Company and remain in full force and effect.  Further,
in consideration of this Agreement and the Consulting Agreement, Executive
acknowledges and agrees that Section 5(a) of the Employment Agreement is amended
hereby to apply to his services for the Company during the Consultation Period,
and all references in Section 5(a) and 6 of the Employment Agreement to
“Executive” are amended hereby to refer as well to “Consultant” and all
references to “employment”, “employed” and “Term” therein are amended hereby to
refer as well to “consulting services” (as set forth in the Consulting
Agreement), the provision of such services during the Consultation Period and
the Consultation Period, as applicable.

 

6.                                      Non-Disparagement — Executive
understands and agrees that, except as otherwise permitted by Section 9 below,
he will not, in public or private, make any false, disparaging, negative,
critical, adverse, derogatory or defamatory statements, whether orally or in
writing, including online (including, without limitation, on any social media,
networking, or employer review site) or otherwise, to any person or entity,
including, but not limited to, any media outlet, industry group, key opinion
leader, financial institution, research analyst or current or former employee,
board member, consultant, shareholder, client or customer of the Company ,
regarding the Company, or any of the other Released Parties, or regarding the
Company’s business, operations, products, programs, affairs, performance,
personnel, technology, science, intellectual property, plans, strategies,
approaches, prospects, financial condition or development related matters.  For
the avoidance of doubt, the foregoing shall not prevent Executive from stating
or repeating factual information with respect to the Company or its assets which
is otherwise publicly available.  The Company agrees that its Board members and
its named executive officers (as determined pursuant to Item 402(a)(3) of
Regulation S-K) will not, in public or private, make any false, disparaging,
negative, critical, adverse, derogatory or defamatory statements, whether orally
or in writing, including online (including, without limitation, on any social
media, networking, or employer review site) or otherwise, to any person or
entity, including, but not limited to, any media outlet, industry group, key
opinion leader, financial institution, research analyst or current or former
employee, board member, consultant, shareholder, client or customer of the
Company, regarding Executive; provided, however, that nothing in this Section 6
shall restrict or otherwise limit such Board members or named executive officers
from disclosing events or circumstances in such manner as they or the Company
deem necessary to comply with or satisfy their or the Company’s disclosure,
reporting or other obligations under applicable law.

 

7.                                      Return of Company Property — Executive
confirms that, except as he may be specifically instructed otherwise by the
Company’s Chief Executive Officer, no later than the Separation Date (or at such
earlier time as requested by the Company), he will return to the Company all
property of the Company, tangible or intangible, including but not limited to
keys, files, records (and copies thereof), equipment (including, but not limited
to, computer hardware, software and printers, wireless handheld devices,
cellular phones, tablets, etc.), Company identification and any other
Company-owned property in his possession or control and that he will leave
intact all electronic Company documents, including but not limited to those that
he developed or helped to develop during his employment.  Executive further
confirms that, except as he may be specifically instructed otherwise by the
Company’s Chief Executive Officer, no later than the Separation Date (or at such
earlier time as requested by the Company), he will cancel all accounts for his
benefit, if any, in the Company’s name, including but not limited to, credit
cards, telephone charge cards, cellular phone and/or wireless data accounts and
computer accounts.

 

5

--------------------------------------------------------------------------------


 

8.                                      Confidentiality — Executive understands
and agrees that, except as otherwise permitted by Section 9 below, the contents
of the negotiations and discussions resulting in this Agreement and the
Consulting Agreement shall be maintained as confidential by Executive and his
agents and representatives and shall not be disclosed except as otherwise agreed
to in writing by the Company and except to his immediate family, legal,
financial and tax advisors, on the condition that any individuals so informed
must hold the above information in strict confidence.

 

9.                                      Scope of Disclosure Restrictions —
Nothing in this Agreement or elsewhere prohibits Executive from communicating
with government agencies about possible violations of federal, state, or local
laws or otherwise providing information to government agencies, filing a
complaint with government agencies, or participating in government agency
investigations or proceedings.  Executive is not required to notify the Company
of any such communications; provided, however, that nothing herein authorizes
the disclosure of information Executive obtained through a communication that
was subject to the attorney-client privilege.  Further, notwithstanding
Executive’s confidentiality and nondisclosure obligations, Executive is hereby
advised as follows pursuant to the Defend Trade Secrets Act: “An individual
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  An individual who files a lawsuit for retaliation by an employer
for reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to court
order.”

 

10.                               Cooperation — Executive agrees that, to the
extent permitted by law, he shall cooperate fully with the Company in the
investigation, defense or prosecution of any claims or actions which already
have been brought, are currently pending, or which may be brought in the future
against the Company by a third party or by or on behalf of the Company against
any third party, whether before a state or federal court, any state or federal
government agency, or a mediator or arbitrator.  Executive’s full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with the Company’s counsel, at reasonable times and
locations designated by the Company, to investigate or prepare the Company’s
claims or defenses, to prepare for trial or discovery or an administrative
hearing, mediation, arbitration or other proceeding, to provide any relevant
information in his possession, and to act as a witness when requested by the
Company.  The Company will reimburse Executive for all reasonable and documented
out of pocket costs that he incurs to comply with this paragraph.  Executive
further agrees that, to the extent permitted by law, he will notify the Company
promptly in the event that he is served with a subpoena (other than a subpoena
issued by a government agency), or in the event that he is asked to provide a
third party (other than a government agency) with information concerning any
actual or potential complaint or claim against the Company.

 

11.                               Amendment and Waiver — This Agreement and the
Additional Release, upon their respective effective dates, shall be binding upon
the Parties and may not be modified in any manner, except by an instrument in
writing of concurrent or subsequent date signed by duly authorized
representatives of the Parties.  This Agreement and the Additional Release are
binding upon and shall inure to the benefit of the Parties and their respective
agents, assigns, heirs, executors/administrators/personal representatives, and
successors.  No delay or omission by the Company in exercising any right under
this Agreement or the Additional Release shall operate as a waiver of that or
any other right.  A waiver or consent given by the Company on any one

 

6

--------------------------------------------------------------------------------


 

occasion shall be effective only in that instance and shall not be construed as
a bar to or waiver of any right on any other occasion.

 

12.                               Validity — Should any provision of this
Agreement or the Additional Release be declared or be determined by any court of
competent jurisdiction to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall be deemed not to be a part of this
Agreement or the Additional Release.

 

13.                               Nature of Agreement — Both Parties understand
and agree that this Agreement is a transition and separation agreement and does
not constitute an admission of liability or wrongdoing on the part of the
Company or Executive.

 

14.                               Time for Consideration and Revocation —
Executive acknowledges that he was initially presented with this Agreement on
July 27, 2017 (the “Receipt Date”).  Executive understands that this Agreement
shall be of no force or effect unless he signs and returns this Agreement on or
before July 31, 2017 (the day of such execution, the “Agreement Effective
Date”).  Executive further understands that he will not be eligible to receive
the Separation Benefits unless he timely signs, returns, and does not revoke the
Additional Release.

 

15.                               Acknowledgments — Executive acknowledges that
he has been given a reasonable amount of time to consider this Agreement, and at
least twenty-one (21) days from the Receipt Date to consider the Additional
Release (such 21-day period, the “Consideration Period”), and that the Company
is hereby advising him to consult with an attorney of his own choosing prior to
signing this Agreement and the Additional Release.  Executive further
acknowledges and agrees that any changes made to this Agreement or any exhibits
or attachments hereto following his initial receipt of this Agreement on the
Receipt Date, whether material or immaterial, shall not re-start or affect in
any manner the Consideration Period.  Executive understands that he may revoke
the Additional Release for a period of seven (7) days after he signs it by
notifying the Company in writing, and that the release shall not be effective or
enforceable until the expiration of the seven (7) day revocation period.   
Executive understands and agrees that by entering into the Additional Release he
will be waiving any and all rights or claims he might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that he will have received consideration beyond that to
which he was previously entitled.

 

16.                               Voluntary Assent — Executive affirms that no
other promises or agreements of any kind have been made to or with Executive by
any person or entity whatsoever to cause him to sign this Agreement, and that he
fully understands the meaning and intent of this Agreement and that he has been
represented by counsel of his own choosing.  Executive further states and
represents that he has carefully read this Agreement, understands the contents
herein, freely and voluntarily assents to all of the terms and conditions
hereof, and signs his name of his own free act.

 

17.                               Governing Law — This Agreement and the
Additional Release shall be interpreted and construed by the laws of the
Commonwealth of Massachusetts, without regard to conflict of laws provisions. 
Each of the Company and Executive hereby irrevocably submits to and acknowledges
and recognizes the exclusive jurisdiction and venue of the courts of the
Commonwealth of Massachusetts, or if appropriate, the United States District
Court for the District of Massachusetts (which courts, for purposes of this
Agreement and the Additional Release, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Agreement and the Additional Release or the subject
matter thereof.  Each of the Company and Executive waives any objection to
laying venue

 

7

--------------------------------------------------------------------------------


 

in any such action or proceeding in such courts, waives any objection that such
courts are an inconvenient forum or do not have jurisdiction over either party,
and agrees that service of process upon such party in any such action or
proceeding shall be effective if such process is given as a notice in accordance
with the terms of this Agreement.

 

18.                               Entire Agreement — This Agreement, including
all exhibits and attachments hereto, contains and constitutes the entire
understanding and agreement between the Parties hereto with respect to
Executive’s transition and separation from the Company, separation benefits and
the settlement of claims against the Company, and cancels all previous oral and
written negotiations, agreements, commitments and writings in connection
therewith; provided, however, that nothing in this Section 18 shall modify,
cancel or supersede Executive’s obligations set forth in Sections 4 and 5 above.

 

19.                               Tax Acknowledgement — In connection with the
Separation Benefits provided to Executive pursuant to this Agreement, the
Company shall withhold and remit to the tax authorities the amounts required
under applicable law, and Executive shall be responsible for all applicable
taxes owed by him with respect to such Separation Benefits under applicable
law.  Executive acknowledges that he is not relying upon the advice or
representation of the Company with respect to the tax treatment of any of the
Separation Benefits set forth in this Agreement.  Executive further acknowledges
and agrees that the Company is not making any representations or warranties to
him and shall have no liability to him or any other person if any provisions of
or payments and benefits provided under this Agreement are determined to
constitute deferred compensation subject to Section 409A but not to satisfy an
exemption from, or the conditions of, that section.

 

20.                               Counterparts — This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original, but
all of which together will constitute one and the same Agreement.  Facsimile and
PDF signatures shall be deemed to be of equal force and effect as originals.

 

[Remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have set their hands and seals to this Agreement
as of the date(s) written below.

 

 

OCULAR THERAPEUTIX, INC.

 

 

 

 

 

 

By:

/s/ Amarpreet Sawhney

 

Date:

7/31/2017

 

Name:

Amarpreet Sawhney

 

 

Title:

Executive Chairman of the Board

 

 

 

 

I hereby agree to the terms and conditions set forth above.  I have been given a
reasonable amount of time to consider this Agreement and I have chosen to
execute this on the date below.  I further understand that the Separation
Benefits are contingent upon my timely execution, return and non-revocation of
the Additional Release, and that I have been given at least twenty-one (21) days
to consider such Release, and will have seven (7) days in which to revoke my
acceptance after I sign such Release.

 

Eric Ankerud

 

 

 

 

 

/s/ Eric Ankerud                              

 

Date:

7/31/2017

 

 

[Signature Page to Transition, Separation and Release of Claims Agreement]

 

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

CONSULTING AGREEMENT

 

[Attachment A to Transition, Separation and Release of Claims Agreement]

 

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

ADDITIONAL RELEASE OF CLAIMS

 

This Additional Release of Claims (this “Additional Release”) is made as of the
date set forth opposite Eric Ankerud’s (“Mr. Ankerud”) signature below, by
Mr. Ankerud.  Capitalized terms used but not defined herein have the meanings
set forth in the Transition, Separation and Release of Claims Agreement (the
“Separation Agreement”) to which this Additional Release is attached as
Attachment B.

 

WHEREAS, Executive’s Separation Date has occurred on or prior to the execution
of this Additional Release; and

 

WHEREAS, Mr. Ankerud is entering into this Additional Release in accordance with
the terms and conditions set forth in Section 2 of the Separation Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.                                      Release — In consideration of the
Separation Benefits set forth in the Separation Agreement, which Mr. Ankerud
acknowledges he would not otherwise be entitled to receive, Mr. Ankerud hereby
fully, forever, irrevocably and unconditionally releases, remises and discharges
the Company, its affiliates, subsidiaries, parent companies, predecessors, and
successors, and all of their respective past and present officers, directors,
stockholders, partners, members, employees, agents, representatives, plan
administrators, attorneys, insurers and fiduciaries (each in their individual
and corporate capacities) (collectively, the “Released Parties”) from any and
all claims, charges, complaints, demands, actions, causes of action, suits,
rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature that Executive ever had or now has against any or all of the Released
Parties up to the date on which he signs this Additional Release, whether known
or unknown, including, but not limited to, any and all claims arising out of or
relating to Mr. Ankerud’s provision of employment, consulting or other services
to, separation or termination from, and/or ownership of securities of, the
Company including, but not limited to, all claims under Title VII of the Civil
Rights Act, the Americans With Disabilities Act, the Age Discrimination in
Employment Act, the Genetic Information Nondiscrimination Act, the Family and
Medical Leave Act, the Worker Adjustment and Retraining Notification Act, the
Rehabilitation Act, Executive Order 11246, Executive Order 11141, the Fair
Credit Reporting Act, and the Employee Retirement Income Security Act, all as
amended; all claims arising out of the Massachusetts Fair Employment Practices
Act, Mass. Gen. Laws ch. 151B, § 1 et seq., the Massachusetts Wage Act, Mass.
Gen. Laws ch. 149, § 148 et seq. (Massachusetts law regarding payment of wages
and overtime), the Massachusetts Civil Rights Act, Mass. Gen. Laws ch. 12, §§
11H and 11I, the Massachusetts Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102
and Mass. Gen. Laws ch. 214, § 1C, the Massachusetts Labor and Industries Act,
Mass. Gen. Laws ch. 149, § 1 et seq., Mass. Gen. Laws ch. 214, § 1B
(Massachusetts right of privacy law), the Massachusetts Maternity Leave Act,
Mass. Gen. Laws ch. 149, § 105D, and the Massachusetts Small Necessities Leave
Act, Mass. Gen. Laws ch. 149, § 52D, all as amended; all common law claims
including, but not limited to, actions in defamation, intentional infliction of
emotional distress, misrepresentation, fraud, wrongful discharge, and breach of
contract; all state and federal whistleblower claims to the maximum extent
permitted by law; and any claim or damage arising out of Mr. Ankerud’s provision
of services to and/or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that this
release of claims shall not (i) prevent Mr. Ankerud from filing a charge with,
cooperating with, or participating in any

 

[Attachment B to Transition, Separation and Release of Claims Agreement —
Additional Release of Claims]

 

--------------------------------------------------------------------------------


 

investigation or proceeding before, the Equal Employment Opportunity Commission
or a state fair employment practices agency (except that Mr. Ankerud
acknowledges that he may not recover any monetary benefits in connection with
any such charge, investigation, or proceeding, and Mr. Ankerud further waives
any rights or claims to any payment, benefit, attorneys’ fees or other remedial
relief in connection with any such charge, investigation or proceeding),
(ii) deprive Mr. Ankerud of any rights under the Stock Options and any other
accrued benefits to which he has acquired a vested right under any employee
benefit plan or policy, stock plan or deferred compensation arrangement, or any
health care continuation to the extent required by applicable law; or
(iii) deprive Mr. Ankerud of any rights he may have to be indemnified by the
Company as provided in any agreement between the Company and Mr. Ankerud or
pursuant to the Company’s Certificate of Incorporation or by-laws.  This release
of claims shall not extend to any claims Executive may have against any persons
that are Released Parties to the extent such claims are (x) related solely to
Mr. Ankerud’s ownership of the Company’s stock and (y) unrelated to Executive’s
employment or consulting relationship with the Company. Further, nothing herein
shall prevent Executive from bringing claims to enforce the Separation Agreement
and/or the Consulting Agreement.

 

2.                                      Return of Company Property — Mr. Ankerud
confirms that, except as he has been specifically instructed otherwise by the
Company’s Chief Executive Officer, he has returned to the Company all property
of the Company, tangible or intangible, including but not limited to keys,
files, records (and copies thereof), equipment (including, but not limited to,
computer hardware, software and printers, wireless handheld devices, cellular
phones, tablets, etc.), Company identification and any other Company-owned
property in his possession or control and that he has left intact all electronic
Company documents, including but not limited to those that he developed or
helped to develop during his employment. Mr. Ankerud further confirms that,
except as he has been specifically instructed otherwise by the Company’s Chief
Executive Officer, he has canceled all accounts for his benefit, if any, in the
Company’s name, including but not limited to, credit cards, telephone charge
cards, cellular phone and/or wireless data accounts and computer accounts.

 

3.                                      Business Expenses; Final Compensation —
Mr. Ankerud acknowledges that he has been reimbursed by the Company for all
business expenses incurred in conjunction with the performance of his employment
and that no other reimbursements are owed to him.  Mr. Ankerud further
acknowledges that he has received all compensation due to him from the Company,
including, but not limited to, all wages, bonuses and accrued, unused vacation
time, and that, other than pursuant to the Consulting Agreement and the Stock
Options, he is not eligible or entitled to receive any additional payments or
consideration from the Company beyond that provided for in Section 2 of the
Separation Agreement.

 

4.                                      Time for Consideration; Acknowledgments
— Mr. Ankerud acknowledges that, in order to receive the Separation Benefits, he
must sign and return this Additional Release on, but not before the Separation
Date (provided, however, that if the Separation Date is fewer than twenty-one
(21) days following the Receipt Date, he must sign and return this Additional
Release no earlier than the Separation Date and no later than the twenty-second
(22nd) day after the Receipt Date).  Mr. Ankerud acknowledges that he has been
given at least twenty-one (21) days to consider this Additional Release, and
that the Company advised him to consult with an attorney of his own choosing
prior to signing this Additional Release.  Mr. Ankerud understands that he may
revoke this Additional Release for a period of seven (7) days after he signs it
by notifying the Company in writing, and the Additional Release shall not be
effective or enforceable until the expiration of this seven (7) day revocation
period (the day immediately following expiration of such revocation period, the
“Additional Release Effective Date”).  In the event Mr. Ankerud executes this
Additional Release within fewer than twenty-one (21) days after the Receipt
Date, he acknowledges that such decision is entirely voluntary and that he has
had the opportunity to consider such release until the end of the twenty-one
(21) day period.  Mr. Ankerud understands and agrees that by entering into this
Additional Release, he is waiving any and all rights or claims he might

 

--------------------------------------------------------------------------------


 

have under the Age Discrimination in Employment Act, as amended by the Older
Workers Benefit Protection Act, and that he has received consideration beyond
that to which he was previously entitled.

 

5.                                      Voluntary Assent — Mr. Ankerud affirms
that no other promises or agreements of any kind have been made to or with him
by any person or entity whatsoever to cause him to sign this Additional Release,
and that he fully understands the meaning and intent of this Additional
Release.  Mr. Ankerud states and represents that he has had an opportunity to
fully discuss and review the terms of this Additional Release with an attorney. 
Mr. Ankerud further states and represents that he has carefully read this
Additional Release, understands the contents herein, freely and voluntarily
assents to all of the terms and conditions hereof, and signs his name of his own
free act.

 

For the avoidance of doubt, this Additional Release supplements, and in no way
limits, the Separation Agreement.

 

I hereby provide this Additional Release as of the current date and acknowledge
that the execution of this Additional Release is in further consideration of the
Separation Benefits, to which I acknowledge I would not be entitled if I did not
sign this Additional Release.  I intend that this Additional Release will become
a binding agreement between me and the Company if I do not revoke my acceptance
in seven (7) days.

 

 

Eric Ankerud

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------